FILED
Oct 03, 2018

01:05 PM(CT)

TENNESSEE COURT OF

CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT MEMPHIS

ANJANETTE CHAMBERS, ) Docket No.: 2017-08-1267
Employee, )

Vv. )

MEMPHIS AREA TRANSIT AUTH., +) _~—_ State File No.: 22577-2017
Employer, )

and )

PMA MANAGEMENT CORP., ) Judge Allen Phillips
Carrier. )

 

EXPEDITED HEARING ORDER DENYING MEDICAL AND TEMPORARY
DISABILITY BENEFITS

 

Ms. Chambers requested medical and temporary disability benefits for a back
injury that Memphis Area Transit Authority (MATA) claimed did not arise out of her
employment. The Court considered the issue at an Expedited Hearing on September 19,
2018, and holds Ms. Chambers did not present sufficient evidence that she likely would
prevail at a hearing on the merits. Thus, the Court denies her requests at this time.

History of Claim

Ms. Chambers is a bus driver for MATA. On March 16, 2017, she claimed a back
injury from her bus bouncing. That evening, she sought care on her own at an emergency
room.! On March 17, she consulted with “Ms. Joann,” MATA’s workers’ compensation
representative, who provided a panel. Ms. Chambers said Ms. Joann told her Dr. Bret
Sokoloff could see her more quickly than the other physicians on the panel, so she chose
him.

Later that day, Ms. Chambers saw Dr. Sokoloff, who recorded the following
history: “PT states she was driving the bus and the hydraulics went out in the seat. When

 

'No emergency room records were placed into evidence.

1

WORKERS' COMPENSATION
this happened she hit the bottom of the frame causing her back/legs to hurt. PT has had
no treatment.” Dr. Sokoloff diagnosed low back pain and noted degenerative changes on
x-rays. He recommended a CT scan and an MRI and allowed Ms. Chambers to continue
driving.

On March 20, Dr. Sokoloff noted the CT and MRI revealed a herniated disc “with
displacement of the S1 nerve root.” He recommended an epidural pain block and physical
therapy and allowed Ms. Chambers to continue driving. On March 24, she returned to Dr.
Sokoloff complaining of increased pain and numbness in her legs. He took her off work
and said she still awaited approval for the epidural and therapy.

Sometime in the next few days, MATA presented Dr. Sokoloff a video
purportedly taken inside the bus Ms. Chambers drove on March 16. On March 31, he
advised MATA that based “on [his] review of [the] films, I cannot identify and [sic]
mechanism of injury to validate the claim of back pain.” He said the video showed no
significant bumps in the roadway, that Ms. Chambers showed no expression of pain, and
that the passengers did not appear “jostled.” He concluded “[a]s such, I do not believe she
has sustained any significant injury from driving [.]”’ He released Ms. Chambers to full
duty, placed her at maximum medical improvement, and assessed no permanent
impairment. Additionally, he later replied to MATA’s counsel that the incident
contributed “0%” in causing her condition. Based on these opinions, MATA denied Ms.
Chambers’ claim.

Ms. Chambers continued treatment through her personal insurance. Specifically,
on April 14, she saw Dr. Philip Green, to whom Dr. Sokoloff had originally referred her,
and received the epidural. Then, on June 1, Ms. Chambers began a course of treatment
with Dr. David Dowling, an orthopedic surgeon. Dr. Dowling confirmed the herniated
disc at the S1 level with radiculitis and mentioned, without elaboration, that her
symptoms had “been present since March.” He recommended physical therapy and repeat
injections, and Ms. Chambers received that care between June and August 2017. Dr.
Dowling never documented the March 16 event.

Ms. Chambers testified that MATA never paid her for the time Dr. Sokoloff took
her off work. She claimed this spanned two months, and that Ms. Joann told her to
remain off work until after Dr. Green’s appointment. Ms. Chambers said she returned to
work after seeing Dr. Green, and she continues to drive for MATA. She currently sees
her personal physician, who she claims said her condition is work-related. However, she
offered no medical records to support his assertion. Ms. Chambers said she had not seen
the video and questioned whether it accurately portrayed the bus at issue. She requested
temporary disability benefits and payment of her out-of-pocket medical expenses not
covered by insurance.
MATA maintained its denial based on Dr. Sokoloff’s opinions and pointed out
that Ms. Chambers chose him from a panel. Further, MATA had Ms. Chambers agree
that no doctor related her condition to work, and she understood that was the basis for its
denial.

Findings of Fact and Conclusions of Law

Ms. Chambers must come forward with sufficient evidence from which the Court
can determine she is likely to prevail at a hearing on the merits. Tenn. Code Ann. § 50-6-
239(d)(1) (2017). The Court holds she did not.

The Court finds Dr. Sokoloff’s opinions are afforded a presumption of correctness,
rebuttable by a preponderance of the evidence, because Ms. Chambers chose him from a
panel. Tenn. Code Ann. § 50-6-102(14)(E). The first of his opinions was that a video of
the incident showed no evidence of an injury. The Court recognizes Ms. Chambers may
question the accuracy of the video, but the Court has no countervailing evidence before it
at this time. Dr. Sokoloff’s second opinion was that the incident did not contribute more
than fifty percent in causing Ms. Chamber’s condition. See Tenn. Code Ann. § 50-6-
102(14)(C). Again, Ms. Chambers offered no proof to rebut that opinion.

Ms. Chambers testified succinctly that her back problems are related to the March
16 incident, and the Court finds her sincere in that belief. Further, the Court recognizes
her frustration regarding the circumstances surrounding termination of her benefits.
However, her evidence is insufficient to prove she likely would prevail at a hearing on
the merits of her claim for benefits.

IT IS, THEREFORE, ORDERED as follows:

1. Ms. Chamber’s request for medical and temporary disability benefits is denied at
this time.

2. This matter is set for a Status Hearing on Monday, December 10, 2018, at 9:30
a.m. Central time. The parties must call 731-422-5263 or toll-free 855-543-

5038 to participate in the Hearing.

ENTERED this the 3" day of October

   

 

\ |
Judge Alle Phil py
Court of Workers’ Conjpensation Claims
APPENDIX

Exhibits:

1.
a,

3.
4.

Medical Records of Dr. Bret Sokoloff

Collective Medical Records of Drs. Phillip Green and David Dowling
(epidural injections)

Medical Records of Dr. David Dowling

Employee’s Choice of Physician Form (C-42)

Technical Record:

ONIAARYNS

Petition for Benefit Determination

Dispute Certification Notice

Order Setting Case for Show Cause Hearing

Order Granting Additional Time Following Show Cause Hearing
Request for Expedited Hearing

Motion to Withdraw and supporting affidavit

Order Allowing Withdrawal of Counsel and Ordering Expedited Hearing
Request for Expedited Hearing

CERTIFICATE OF SERVICE

[ hereby certify that a true and correct copy of this Order was sent to the following

recipients by the following methods of service on this the 3 day of October, 2018.

 

 

Self-Represented Employee

Name First Class Email | Service sent to:
Mail
Anjanette Chambers, x x Achambers985@gmail.com

2607 Northumber Lane #4
Memphis, TN 38118

 

Miranda Rhoads, Esq.,
Attorney for Employer

 

 

 

 

Miranda@holleyelder.com

 

fone htm

Penny hrum, Clerk of Court
Court of Workers’ Compensation Claims